NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                          JAN 05 2017

                                                                        MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




FRANCES LUNDBERG,                                No. 15-15527

              Plaintiff - Appellant,             D.C. No. 4:13-cv-02465-RCC-
                                                 BPV
 v.

CAROLYN W. COLVIN, Commissioner                  MEMORANDUM*
of Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                  Raner C. Collins, Chief District Judge, Presiding

                            Submitted January 3, 2017**


Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Frances Lundberg appeals pro se the district court’s decision affirming the

Commissioner of Social Security’s denial in part of her application for divorced



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
spouse retirement insurance benefits under Title II of the Social Security Act. We

have jurisdiction under 28 U.S.C. § 1291. We affirm the district court’s judgment.

      We review de novo the district court’s affirmance of the administrative law

judge’s (ALJ) denial of Social Security benefits and will reverse only if the ALJ’s

decision was not supported by substantial evidence or if the ALJ applied the wrong

legal standard. Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012).

      The ALJ properly concluded, and the Commissioner does not dispute, that

Lundberg met the requirements of 42 U.S.C. § 402(b)(1) and 20 C.F.R. § 404.331

and was entitled to divorced spouse benefits effective March 2009, following her

application in September 2009. See 42 U.S.C. § 402(j)(1)(B) (providing that

benefits are payable beginning six months prior to date of application).

      Lundberg contends that a Social Security employee gave her misinformation

during an appointment in September 2005 by failing to inform her of her eligibility

to apply for divorced spouse benefits when she reached full retirement age and

then later switch to collecting her own retirement insurance benefits. She contends

that because of this misinformation, her application for divorced spouse benefits

should be deemed filed in April 2006, when she reached full retirement age. This

contention fails because, by her own admission, Lundberg did not inquire about

her eligibility for switching between her ex-husband’s account and her own, and


                                          2
therefore cannot recover for misinformation. See 42 U.S.C. § 402(j)(5); 20 C.F.R.

§ 404.633(c)(4) (stating that misinformation must be provided in response to

specific request about eligibility for benefits).

      AFFIRMED.




                                            3